DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2022 has been entered.

Claim Rejections - 35 USC § 103
2.In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cannata et al. (US Pub. No. US2016/0231939) in view of Das Sharma et al. (Pub. No. US 2019/0108124)

As per claim 1, Cannata discloses a method for transmitting data through a hardware Peripheral Component Interconnect Express (PCIe) interface (fig.7, 701-PCIe fabric), the method comprising:
receiving at least one data block for transmission; (paragraph 34, receives write/read transactions and any associated data) and
sending, via a PCle-compliant physical layer (fig.7, 701 & paragraph 76, packets can be transferred over an associated PCIe fabric), the at least one data block as a payload of a first packet, wherein the first packet header comprises a PCIe compliant header (paragraphs 59-61, checking various headers and field values of packets 601 to determine) and 
	Cannata discloses all the limitations as the above but does not explicitly discloses wherein the first packet payload comprises non-PCIe-compliant payload. However, Das Sharma discloses this. (paragraph 85, lines 6-9, implementing overlaying SMI3 (non-PCIe-complaint on a PCIe PHY, PCIe 128b/130b encoding, valid sync headers (e.g., 910) can include the sending of either a 10b pattern on all lanes of the link (to indicate that the type of payload of the block is to be PCIe Data Block) or a 01b pattern on all lanes of the link (to indicate that the type of payload of the block is to be PCIe Ordered Set Block). Note, payload of PCIe Ordered Set is implies non-PCIe-compliant payload)
	It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Das Sharma with the teaching of Cannata so as to provide the system more flexible and compatible so as to enhance the system performance. 

As per claim 11, Cannata discloses a device for transmitting data via a Peripheral Component Interconnect Express (PCIe) interface (fig.7, 701-PCIe fabric), the device comprising:
a first input receiving at least one data block; (paragraph 34, receives write/read transactions and any associated data)
at least four output lines that provide a PCIe-compliant physical layer connection (fig.7, 701 & paragraph 76, packets can be transferred over an associated PCIe fabric), wherein the device sends, via the at least four output lines, the at least one data block as a payload of a first packet wherein the first packet header comprises a PCIe compliant header (paragraphs 59-61, checking various headers and field values of packets 601 to determine) and
	Cannata discloses all the limitations as the above but does not explicitly discloses wherein the first packet payload comprises a non-PCIe-compliant payload. However, Das Sharma discloses this. (paragraph 85, lines 6-9, implementing overlaying SMI3 (non-PCIe-complaint on a PCIe PHY, PCIe 128b/130b encoding, valid sync headers (e.g., 910) can include the sending of either a 10b pattern on all lanes of the link (to indicate that the type of payload of the block is to be PCIe Data Block) or a 01b pattern on all lanes of the link (to indicate that the type of payload of the block is to be PCIe Ordered Set Block). Note, payload of PCIe Ordered Set is implies non-PCIe-compliant payload)
	It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Das Sharma with the teaching of Cannata so as to provide the system more flexible and compatible so as to enhance the system performance. 

As per claims 2 and 12, Cannata discloses wherein at least one data block is received via a non -PCIe interface. (paragraph 84, packet type encapsulates PCIe data storage operations for transfer over an Ethernet tunnel instead of passing it over a PCIe fabric.)

As per claims 3 and 13, Das Sharma discloses wherein receiving the at least one data block for transmission comprises receiving one or more data blocks and adding them to the payload until the payload reaches a predetermined size or until a routing cycle for receiving data blocks and adding them to the payload has expired. (paragraph 100, lines 6-7, detect a time-out condition for a transaction.)

As per claims 4 and 14, Das Sharma discloses wherein the at least one data block is a flow control unit (flit) and wherein the non-PCIe-compliant payload comprises a flit payload. (paragraph 90, the SMI3 STP 1025 can define a length of the SMI3 flit payload that is to follow)

As per claims 5 and 15, Cannata discloses wherein the first packet has a tail block including a cyclic redundancy check (CRC). (paragraph 57, network interfaces that can receive storage operations for each other for redundancy, load balancing, failover protection, among other features.)

As per claims 6 and 16, Cannata discloses wherein a first block of the at least one data block is a head flit, the head flit defining a routing path, and wherein at least one subsequent block of the at least one data block is a data flit, the first block and the at least one subsequent block being sent in the payload. (paragraphs 84-85, the associated processing module decodes the tunneled packets into PCIe data storage operations and places the PCIe data storage operations into RAM 714 similarly to how a PCIe fabric DMA transfer of PCIe data storage operations would move the PCIe data storage operations to a specific RAM location.)

As per claims 7 and 17, Cannata discloses wherein, upon decoding at a receiver, the head flit of the first block defines an output flag of the receiver. (paragraph 85-86, storage packets might be received by network ports which are associated with processing node)

As per claims 8 and 18, Das Sharma discloses the method further comprising: determining a size of the payload of the first packet based on a latency requirement, defining a duration of time for the routing cycle, (paragraph 100, lines 6-7, detect a time-out condition for a transaction.) and, wherein, sending the at least one data block as a payload of a first packet comprises sending a portion of the received data blocks of the at least one data block that are received during the routing cycle based on the size of the payload, the duration of time for the routing cycle, or a combination thereof. (paragraph 100, lines 3-6, reserved fields or a floating field provided in the header flit format of a GPIO protocol can be encoded with ARR values for each of the two transactions (in Slots 0 and 1) to indicate a particular path to take between the SMCs of the shared memory architecture.)

As per claims 9 and 19, Das Sharma discloses comprising determining that the routing cycle has begun comprises detecting assertion of a valid flag or valid signal, and wherein determining that the routing cycle has expired comprises detecting de-assertion of the valid flag or valid signal. (paragraph 100, detect a time-out condition for a transaction. This can prompt a re-try (e.g., after one or more failed retries using the original routing path) using an available alternate path for routing the transaction.)

As per claims 10 and 20, Cannata discloses wherein the at least one data block is a flit, and the payload is made up of only flits. (paragraph 70, enable load (e.g., packets or frame or data) balancing and redundancy, each processor or processing system can include an associated network interface that can receive packets for storage operations)

				Response to Amendment
4.	Applicant's amendment filed on 12/7/2022 have been fully considered but are moot in view of the new ground(s) of rejection. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
a. 	Danilak et al. [US Pub. No. US2015/0134880] discloses the transmitting of data between the first processing entity and the first routing entity and the transmitting of data between the second processing entity and the first routing entity are performed using the Peripheral Component Interconnect Express (PCIe) protocol. The two routing entities may be coupled to each other using a non-PCIe-compliant transparent bridge.	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 /HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184